Citation Nr: 1409240	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-40 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to August 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for a cervical spine disability.  Subsequent to that rating decision, jurisdiction was transferred to the RO in St. Paul, Minnesota.

In his October 2010 substantive appeal (VA Form 9) the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  In correspondence dated in July 2012, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2013).

In October 2011, the Veteran submitted a written statement indicating that he wished to withdraw his appeal for service connection for colon cancer due to Agent Orange exposure.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by a veteran or by his or her authorized representative.  The October 2011 statement served to withdraw the appeal as to colon cancer.


FINDING OF FACT

The Veteran's cervical spine disability is the result of injury in active military service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Analysis

The Veteran has been diagnosed with cervical degenerative disc disease.

The Veteran received a Navy Achievement Medal (with Combat "V"), which shows combat service for VA purposes.  Further, his report of an injury to the cervical spine during combat is consistent with the circumstances of such service.  Therefore, his report of an incident during service is accepted despite the lack of supporting documentation in service treatment records.  See 38 U.S.C.A. § 1154(b); Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012); 38 C.F.R. § 3.304(d).

As such, the first and second requirements for service connection--a current disability and an in-service disease or injury-have been established.  The remaining question is whether the Veteran's current cervical spine disability is linked to the injury in service.

The Veteran has reported that his cervical spine disability began in service and that he has had neck pain since service.  The Veteran is competent to describe observable symptoms such as pain in the neck.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board finds that the Veteran's statements regarding neck pain in service and since are also credible.

Private treatment records dated in March 1987 note pain and stiffness in the neck.  

In March 1991, the Veteran was given an Agent Orange examination.  At the examination, he complained of "crackling" when he moved his neck.  He reported that he had stop playing sports due to neck pain and was receiving treatment from a chiropractor.  Testing revealed full range of motion of the cervical spine; however, an X-ray showed degenerative changes in the cervical spine.  The diagnoses included osteoarthritis of the cervical spine.

Private chiropractor records dated from January 1995 to December 1996 note that the Veteran complained of neck pain following a 1995 work incident where a plank hit him in the neck.  

The Veteran was afforded a VA examination in March 2008.  The examiner determined that it is less than likely that the Veteran's cervical spine disability was related to service.  The examiner stated that the Veteran's cervical degenerative joint disease and aging change was most likely related to the work related cervical strain in 1995.  

The Veteran was afforded an additional examination in February 2011.  The examiner again opined that the work incident was the significant intervening/interceding event that caused the cervical spine disability.  

The Board notes that neither the March 2008 nor the February 2011 VA examinations address the 1987 records of neck complaints or the March 1991 Agent Orange examination, which showed degenerative changes in the cervical spine four years prior to the work injury.

The evidence regarding a nexus to service is at least in equipoise.  The requirements for service connection are satisfied.  Resolving reasonable doubt in favor of the Veteran, service connection for a cervical spine disability is granted.


ORDER

Service connection for a cervical disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


